IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,784



                  EX PARTE BRADLEY DALE MOGFORD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2158 IN THE 112TH DISTRICT COURT
                          FROM SUTTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to thirty-three years’ imprisonment. He did

not appeal his conviction.

       Applicant contends that his plea was involuntary because counsel wrongfully assured him

that he would be released from prison in one year to a year-and-a-half with good behavior.

       This case was remanded twice and the trial court conducted a live hearing. Based on this
                                                                                                    2

Court’s independent review of the entire record, it is apparent that Applicant’s plea was involuntary.

Applicant is entitled to relief. Ex parte Moussazadeh, ___ S.W.3d ___, Nos. AP-76,439 and AP-

74,185, 2012 Tex. Crim. App. LEXIS 356 (Tex. Crim. App. Feb. 15, 2012); Ex parte Moody, 991
S.W.2d 856, 857-858 (Tex. Crim. App. 1999).

       Relief is granted. The judgment in Cause No. 2158 in the 112th Judicial District Court of

Sutton County is set aside, and Applicant is remanded to the custody of the sheriff of Sutton County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 2, 2012
Do Not Publish